Citation Nr: 0329917	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  01-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for basal cell carcinoma of 
the right shoulder, right nasolabial fold, and upper back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




REMAND

On February 20, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should obtain the veteran's 
medical records from the Audie Murphy 
VAMC and Frank Tejeda Outpatient Clinic 
for any treatment for the skin during the 
period from October 1980 to the present.  
The RO should request complete clinical 
records including Notes, Outpatient 
Treatment Reports, Discharge Summaries, 
Consults, and Procedures.  

2.  After completing the development 
described in paragraphs 1, the RO should 
arrange with the appropriate VA medical 
facility for the veteran to be afforded a 
VA examination by a dermatologist.  The 
examiner should be provided with the 
following instructions:
Please determine whether the veteran 
has basal cell carcinoma of the 
right shoulder, right nasolabial 
fold, or upper back.  The examiner 
should determine the correct 
diagnosis(es) and provide an opinion 
as to the medical probabilities that 
any currently diagnosed basal cell 
carcinoma of the right shoulder, 
right nasolabial fold, upper back 
originated in, or is otherwise 
traceable to, military service, 
including the veteran's February 
1980 diagnosis of basal cell 
carcinoma in service.  (The examiner 
should note the February 1980 
diagnosis of basal cell carcinoma of 
the chin, and the March 1980 
surgical removal of basal cell 
carcinoma of the chin in service.  
The examiner should also note the 
post-service August 1989 VA 
diagnosis of basal cell carcinoma of 
the right cheek and July 2000 VA 
examination findings.)  The examiner 
should specifically state whether 
the cancer for which the veteran was 
treated during service was an early 
manifestation of any currently 
diagnosed basal cell carcinoma.  The 
rationale for the opinions by the 
examiner should be set forth in 
detail.  If the examiner provides an 
opinion that is contrary to one 
already of record, including the 
July 2000 VA examination report, 
then the examiner should point to 
specific findings and medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.  The claims 
folder must be provided to the 
examiner for review.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



